                   Case 19-51076-BLS              Doc 17      Filed 07/02/20        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                               Case No. 17-12560 (BLS)
    et al.,1
                                                                      (Jointly Administered)
                            Remaining Debtors.


    MICHAEL GOLDBERG, as Liquidating Trustee
    of the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,                                        Adversary Proceeding
                                                                      Case No. 19-51076 (BLS)
                                     Plaintiff,

             vs.

    Robert Shapiro, Jeri Shapiro, 3X A Charm, LLC,
    Carbondale Basalt Owners, LLC, Davana Sherman
    Oaks Owners, LLC In Trend Staging, LLC,
    Midland Loop Enterprises, LLC, Schwartz Media
    Buying Company, LLC and Stover Real Estate
    Partners, LLC,

                                     Defendant(s).



                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss
COUNTY OF NASSAU                    )

I, Alison Moodie, being duly sworn, depose and state:




1
         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
California 91423.
                 Case 19-51076-BLS             Doc 17        Filed 07/02/20       Page 2 of 4




1.       I am a Senior Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 1985 Marcus

Avenue, Suite 200, Lake Success, New York 11042-1013.

2.       On June 24, 2020, at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Entry of Default [Docket No. 15] to be served by

first class mail on the parties identified on Exhibit A annexed hereto (Defendants).3




                                                            /s/ Alison Moodie
                                                            Alison Moodie
     Sworn to before me this
     26th day of June, 2020
     /s/ Cassandra Murray
     Notary Public, State of New York
     No. 01MU6220179
     Qualified in Queens County
     Commission Expires April 12, 2022




2
         Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
        The envelope(s) used for service on the parties in Exhibit A included a legend which stated: “Important
Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or
General Agent.”
                                                        2
Case 19-51076-BLS   Doc 17   Filed 07/02/20   Page 3 of 4




              EXHIBIT A
Case 19-51076-BLS   Doc 17   Filed 07/02/20   Page 4 of 4
